Case 2:21-cv-00130-JCM-VCF Document 1-2 Filed 01/25/21 Page 1 of 7




                  Exhibit “A”
                   Plaintiff's Complaint
                          Case 2:21-cv-00130-JCM-VCF Document 1-2 Filed 01/25/21 Page 2 of 7
                                                                                                    Electronically Filed
                                                                                                    12/4/2020 8:39 AM
                                                                                                    Steven D. Grierson
                                                                                                    CLERK OF THE COURT
                          COMJD
                  1       MICHAEL C. KANE, ESQ.
                  2       Nevada Bar No. 10096
                          BRADLEY J. MYERS, ESQ.
                  3       Nevada Bar No. 8857
                          THE702FIRM                                                          CASE NO: A-20-825812-C
                  4       400 South 7th Street, #400                                                   Department 18
                          Las Vegas, Nevada 89101
                  5
                          Telephone:     (702) 776-3333
                  6       Facsimile:     (702) 505-9787
                          E-Mail:        service@the702firm.com
                  7
                                                               DISTRICT COURT
                  8                                         CLARK COUNTY, NEVADA
                  9
                          DAVONTAE SIMS                                       Case No. :
                10                                                            Dept. No.:
                                      Plaintiff,
                11        vs.
                                                                                 COMPLAINT AND DEMAND FOR
                12        WALMART,              INC., a        foreign                  JURY TRIAL
                          corporation d/b/a WALMART #1559; DOES
                13
                          1     through     10,    inclusive;    ROE
                14        CORPORATIONS 11 through 20, inclusive;
                          and      ABC       LIMITED       LIABILITY
                15        COMPANIES 21 through 30, inclusive,
                16                    Defendants.
                17
                                 Plaintiff, DAVONTAE SIMS, by and through his attorneys of record, MICHAEL C.
                18        KANE, ESQ., and BRADLEY J. MYERS, ESQ., of THE702FIRM, and for his Complaint against
                19        Defendants, states, asserts, and alleges as follows:
                20                                       JURISDICTIONAL STATEMENT
                21               1.       The Eighth Judicial District Court has jurisdiction of this civil tort action pursuant
                22        to NRCP 8(a)(4), NRS 13.040, and NRS 41.130, as the occurrence giving rise to this matter took

                23        place in Clark County, Nevada, and the amount in controversy exceeds $15,000.00.

                24                                          GENERAL ALLEGATIONS
                                 2.       Plaintiff DAVONTAE SIMS (“Plaintiff”) is, and at all relevant times was, an
                25
                          individual residing in Clark County, Nevada.
                26

                27

                28
    THE702FIRM
  ATTORNEYS AT LAW
    400 S. 7th St. #400
                                                                             1
LAS VEGAS, NEVADA 89101
 PHONE: (702) 776-3333

                                                         Case Number: A-20-825812-C
                          Case 2:21-cv-00130-JCM-VCF Document 1-2 Filed 01/25/21 Page 3 of 7



                  1              3.       On information and belief Defendant WALMART, INC., d/b/a WALMART

                  2       #1559 (“WALMART”) is, and at all relevant times was, a foreign corporation licensed and

                  3       doing business in Clark County, Nevada.
                                 4.       On information and belief, the true names and capacities, whether corporate,
                  4
                          associate, governmental or otherwise, of defendants designated herein as DOES 1 through 10;
                  5
                          ROE CORPORATIONS 11 through 20, and ABC LIMITED LIABILITY COMPANIES 21
                  6
                          through 30, (“DOES/ROE CORPORATIONS/ABC LIMITED LIABILITY COMPANIES
                  7
                          Defendants”), inclusive, are unknown to Plaintiff at this time, who therefore sues said Defendants
                  8
                          by such fictitious names. When the true names and capacities of said Defendants have been
                  9
                          ascertained, Plaintiff will amend this Complaint accordingly.
                10
                                 5.       On information and belief, DOES/ROE CORPORATIONS/ABC LIMITED
                11        LIABILITY COMPANIES Defendants are responsible, negligently, or in some other actionable
                12        manner, for the events and happenings hereinafter referred to, and caused injuries and damages
                13        proximately thereby to Plaintiff as hereinafter alleged.
                14               6.       On information and belief, DOES/ROE CORPORATIONS/ABC LIMITED
                15        LIABILITY COMPANIES Defendants were involved in the initiation, approval, support or

                16        execution of the wrongful acts upon which this litigation is premised, or of similar actions against

                17        Plaintiff of which Plaintiff is presently unaware.
                                 7.       On September 29, 2019, WALMART owned, operated, controlled, maintained,
                18
                          and/or serviced without limitation, and/or assumed liability of a certain business located at 201
                19
                          North Nellis Boulevard, Las Vegas, Nevada 89110, and commonly known as
                20
                          Walmart #1559 (the “Premises”), for the purpose of carrying on a business for profit.
                21
                                 8.       On or about September 29, 2019, Plaintiff was a patron of WALMART at
                22
                          the Premises.
                23
                                 9.       On this date, a liquid substance was located on the floor in one of
                24
                          the Premise’s aisles in an area open to the public that Defendant WALMART owns, controls,
                25        maintains, and/or services (the “Condition”).
                26               10.      At the time, the Condition was unattended, without warning, and had not
                27        been remedied.
                28
    THE702FIRM
  ATTORNEYS AT LAW
    400 S. 7th St. #400
                                                                           2
LAS VEGAS, NEVADA 89101
 PHONE: (702) 776-3333
                          Case 2:21-cv-00130-JCM-VCF Document 1-2 Filed 01/25/21 Page 4 of 7



                  1                 11.   As Plaintiff was walking down this aisle and exercising reasonable care for his

                  2       own well-being, he suddenly slipped and fell to the floor as a result of this Condition (the

                  3       “Incident”).
                                    12.   On information and belief, Defendant had actual knowledge of this Condition by
                  4
                          virtue of creating it or by having actual knowledge of its existence prior to the Incident, and/or
                  5
                          Defendant had constructive notice of this Condition by failing to maintain, inspect, service, clean,
                  6
                          etc., the area in a reasonable and prudent manner in order to prevent such incidents from
                  7
                          occurring.
                  8
                                    13.   As a direct and proximate result of the aforementioned, Plaintiff sustained injuries,
                  9
                          all or some of which conditions may be permanent and disabling in nature, all to his general
                10
                          damages in a sum in excess of $15,000.00.
                11                  14.   As a direct and proximate result of the aforementioned, Plaintiff was required to
                12        and did receive medical and other treatment for his injuries received, in an expense all to his
                13        damages in a sum in excess of $15,000.00. Said services, care, and treatment are continuing and
                14        shall continue in the future, at a presently unascertainable amount.
                15                  15.   Prior to the injuries complained of herein, Plaintiff was able-bodied and physically

                16        capable of engaging in all other activities for which he was otherwise suited.

                17                  16.   Due to his injuries as set forth herein, Plaintiff has sustained pain, suffering, loss
                          of enjoyment of life, past, present, and future in an amount in excess of $15,000.00.
                18
                                    17.   Plaintiff has been compelled to retain the services of an attorney to prosecute this
                19
                          action and is, therefore, entitled to reasonable attorney’s fees and costs incurred herein.
                20
                                                            FIRST CAUSE OF ACTION
                21
                                                          (Negligence – Premises Liability)
                22
                                    18.   Plaintiff repeats and realleges the allegations above, as though fully set forth
                23
                          herein.
                24
                                    19.   At all times relevant hereto, Defendant WALMART was in control of the Premises
                25
                          and had a non-delegable duty to maintain and inspect the Premises for the care, safety, and
                26
                          protection of those persons present on said Premises, including Plaintiff.
                27
                                    20.   At all times relevant hereto, WALMART owed Plaintiff a non-delegable duty to
                28
    THE702FIRM
  ATTORNEYS AT LAW
    400 S. 7th St. #400
                                                                             3
LAS VEGAS, NEVADA 89101
 PHONE: (702) 776-3333
                          Case 2:21-cv-00130-JCM-VCF Document 1-2 Filed 01/25/21 Page 5 of 7



                  1       Plaintiff to remedy known dangerous conditions and/or warn Plaintiff of the existence of known

                  2       dangerous conditions.

                  3                 21.   At   all   times    herein   mentioned, Defendant     had   actual   knowledge     of

                  4       this Condition by virtue of creating it or having actual knowledge of its existence prior to the

                  5       Incident, and/or Defendant had constructive notice of this Condition by failing to maintain,

                  6       inspect, service, clean, etc., the area in a reasonable and prudent manner in order to prevent such

                  7       incidents from occurring.

                  8                 22.   WALMART breached its duty of care to Plaintiff by creating and/or knowingly

                  9       and/or negligently allowing dangerous conditions to exist and persist on the Premises prior to the

                10        Incident, and by consciously, intentionally, willfully, wantonly, deliberately and/or negligently

                11        failing to take any measure to prevent, remedy, or to warn of the Condition’s existence.

                12                  23.   As a direct and proximate result of the negligence of WALMART,

                13        Plaintiff has been damaged in an amount in excess of $15,000 including but not limited to past

                14        incurred medical expenses, future medical expenses, lost past wages, and general damages.

                15                  24.   Plaintiff has been compelled to retain the services of an attorney to prosecute this

                16        action and is, therefore, entitled to reasonable attorney’s fees and costs incurred herein.

                17                                           SECOND CAUSE OF ACTION
                                                        (Negligent Hiring and/or Retention)
                18
                                    25.   Plaintiff repeats and realleges the allegations above, as though fully set forth
                19
                          herein.
                20
                                    26.   WALMART owed Plaintiff a non-delegable duty to exercise due care in the
                21
                          selection of its employees and/or agents responsible for monitoring, cleaning, and maintaining the
                22
                          area where the Incident occurred including but not limited to performing all applicable background
                23
                          checks, contacting past references, and conducting a thorough vetting of their employment history
                24
                          to determine their suitability to perform these duties.
                25
                                    27.   WALMART breached its duty of care to Plaintiff by consciously, intentionally,
                26
                          willfully, wantonly, deliberately and/or negligently failing to take any measure to ensure its
                27
                          employees/agents were suitable to perform their these duties.
                28
    THE702FIRM
  ATTORNEYS AT LAW
    400 S. 7th St. #400
                                                                            4
LAS VEGAS, NEVADA 89101
 PHONE: (702) 776-3333
                          Case 2:21-cv-00130-JCM-VCF Document 1-2 Filed 01/25/21 Page 6 of 7



                  1                 28.   Had WALMART performed these duties in a reasonable manner or to a reasonable

                  2       degree it would have known, and should have known, that these employees and/or agents were

                  3       unsuitable to perform these duties.

                  4                 29.   These negligent acts were the legal and proximate cause of Plaintiff’s injuries, and

                  5       thus his damages.

                  6                 30.   As a direct and proximate result of the negligence of WALMART,

                  7       Plaintiff has been damaged in an amount in excess of $15,000 including but not limited to past

                  8       incurred medical expenses, future medical expenses, lost past wages, and general damages.

                  9                 31.   Plaintiff has been compelled to retain the services of an attorney to prosecute this

                10        action and is, therefore, entitled to reasonable attorney’s fees and costs incurred herein.

                11                                         THIRD CAUSE OF ACTION
                                                     (Negligent Training and/or Supervision)
                12
                                    32.   Plaintiff repeats and realleges the allegations above, as though fully set forth
                13
                          herein.
                14
                                    33.   WALMART owed Plaintiff a non-delegable duty to exercise due care in the
                15
                          training, oversight, direction, and control of its employees/agents/contractors, including those
                16
                          responsible for monitoring, cleaning, and maintaining the area where the Incident occurred.
                17
                                    34.   WALMART breached this non-delegable duty owed to Plaintiff by consciously,
                18
                          intentionally, willfully, wantonly, deliberately and/or negligently failing to perform these duties.
                19
                                    35.   Had WALMART performed these duties in a reasonable manner or to a reasonable
                20
                          degree it could have prevented the Incident, and thus Plaintiff’s injuries.
                21
                                    36.   As a direct and proximate result of the negligence of WALMART,
                22
                          Plaintiff has been damaged in an amount in excess of $15,000 including but not limited to past
                23
                          incurred medical expenses, future medical expenses, lost past wages, and general damages.
                24
                                    37.   Plaintiff has been compelled to retain the services of an attorney to prosecute this
                25
                          action and is, therefore, entitled to reasonable attorney’s fees and costs incurred herein.
                26
                          ///
                27
                          ///
                28
    THE702FIRM
  ATTORNEYS AT LAW
    400 S. 7th St. #400
                                                                            5
LAS VEGAS, NEVADA 89101
 PHONE: (702) 776-3333
                          Case 2:21-cv-00130-JCM-VCF Document 1-2 Filed 01/25/21 Page 7 of 7



                  1                                                 PRAYER FOR RELIEF

                  2               WHEREFORE, Plaintiff prays for judgment on all claims for relief as follows:

                  3               1.      General damages for Plaintiff’s pain, suffering, disfigurement, emotional distress,
                                          shock, loss of enjoyment of life, and agony in an amount in excess of $15,000.00.
                  4
                                  2.      Special damages for Plaintiff’s medical expenses, property damages, and lost wages
                  5
                                          in an amount excess of $15,000.00.
                  6
                                  3.      For compensatory damages in an amount in excess of $15,000.00.
                  7
                                  4.      For costs of suit incurred including reasonable attorney’s fees.
                  8
                                  5.      For such other relief as the Court deems just and proper.
                  9
                                  DATED this 4th day of December, 2020.
                10
                                                                            THE702FIRM
                11
                                                                            /s/ Michael Kane
                12                                                          ___________________________
                                                                            MICHAEL C. KANE, ESQ.
                13                                                          Nevada Bar No. 10096
                14                                                          BRADLEY J. MYERS, ESQ.
                                                                            Nevada Bar No. 8857
                15                                                          400 South 7th Street #400
                                                                            Las Vegas, Nevada 89101
                16                                                          Attorneys for Plaintiff
                17                                          DEMAND FOR JURY TRIAL
                18
                                  Plaintiff, by and through his attorneys of record, THE702FIRM, hereby demands a jury
                19
                          trial of all of the issues in the above matter.
                20
                                  DATED this 4th day of December, 2020.
                21

                22                                                          THE702FIRM

                23
                                                                            /s/ Michael Kane
                24                                                          ___________________________
                                                                            MICHAEL C. KANE, ESQ.
                25                                                          Nevada Bar No. 10096
                                                                            BRADLEY J. MYERS, ESQ.
                26
                                                                            Nevada Bar No. 8857
                27                                                          400 South 7th Street #400
                                                                            Las Vegas, Nevada 89101
                28                                                          Attorneys for Plaintiff
    THE702FIRM
  ATTORNEYS AT LAW
    400 S. 7th St. #400
                                                                              6
LAS VEGAS, NEVADA 89101
 PHONE: (702) 776-3333
